Citation Nr: 1431393	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-14 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's February 2005 claim for service connection for PTSD.

The Veteran filed a timely notice of disagreement for that rating decision, and the RO issued a May 2006 statement of the case.  In June 2006, the Veteran submitted a substantive appeal, VA Form 9, which the RO characterized as a claim to reopen the June 2005 rating decision based on new and material evidence.  Although the Veteran did not specifically discuss his PTSD claim in this document, considering the Form 9 is the form to file for a substantive appeal, and considering that it was submitted in time to perfect his appeal arising from the February 2005 PTSD service-connection claim, the Board has recharacterized the issue currently on appeal as a service-connection claim, as reflected on the cover page.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in July 2013.

The Veteran's electronic and paper claims file has been considered in the decision rendered below.

The issue of entitlement to service connection for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required



FINDINGS OF FACT

1.  The Veteran has a confirmed PTSD stressor from military service.

2.  The Veteran has PTSD related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken herein is fully favorable to the Veteran, a discussion of compliance with VA's duty to notify and assist is not required as any error would be harmless.

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition; a link between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  A February 2010 document reflects that the RO determined that the Veteran's stressor of "sapper attacks" was verified.  

The remaining question is whether the Veteran has PTSD related to his military service.  In this regard, there are conflicting opinions regarding whether the Veteran meets the criteria for a PTSD diagnosis.  VA treatment records refer to the Veteran having a diagnosis of PTSD.  However, a January 2011 VA PTSD examination report shows the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The same examiner reiterated this opinion in a February 2012 addendum opinion.  Conversely, a March 2011 report from a private psychologist diagnosed the Veteran with PTSD related to his exposure to traumatic events during the Vietnam War.  

In summary, the Veteran has a confirmed PTSD stressor in service and one examiner opined that the Veteran did not meet the full diagnostic criteria for PTSD while another examiner opined that the Veteran did have a diagnosis of PSTD related to his experiences in the military.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD related to his military service.  Accordingly, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).



ORDER

Service connection for PTSD is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim of service connection for a depressive disorder is decided.

The Board notes that the Veteran has a current diagnosis of a depressive disorder.  While the VA examiner opined that the Veteran's depression is not caused by or a result of his reported military stressors, the examiner only stated the Veteran's depression "appears" to be more related to his current life circumstances.  The Veteran's representative contended at the Board hearing that the examiner's opinion does not exclusively or totally relate the Veteran's depression to his current life circumstances.  The private psychologist reported that the Veteran has a diagnosis of major depressive disorder but did not comment on its specific cause.

Therefore, on remand, a medical opinion should be obtained to clarify whether or not the Veteran's current depressive disorder is related to service.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for a depressive disorder.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Then, obtain an opinion from a qualified mental health examiner regarding whether any currently present depressive disorder is at least as likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service.  If the examiner determines that a new VA examination is necessary to provide such opinion, then the Veteran should be scheduled for one.  A detailed rationale should be provided for the opinions expressed in the report.

3.  Thereafter, the claim should be readjudicated.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


